DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/04/2021 has been entered and considered. Upon entering claims 1, 6, 13, 17, 18 have been amended, and claim 5 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  “a charging inlet” should be “the charging inlet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liwei Zhou et al. (Bidirectional Transformerless EV Charging System via Reconfiguration of 4x4 Drivetrain, IEEE, 2018, pages 3923-3927; hereinafter Zhou), in view of Katsumata et al. (US 2014/0368131). 
Regarding claim 1, Zhou discloses a four wheel drive vehicle [fig. 4] comprising: main driving wheels [front wheel] and auxiliary driving wheels [rear wheel]; a first driving motor [front electric motor] configured to provide power to the main driving wheels; a second driving motor [rear electric motor] configured to provide power to the auxiliary driving wheels [see fig. 4]; a battery [battery] configured to store electrical energy; an inverter [AC/DC inverter] configured to convert and provide the electrical energy stored in the battery to the first driving motor [front wheel motor, Fig. 4]; and a bidirectional power converter [Battery DC/DC converter and bi-directional inverter] configured to generate charging electric power for charging the battery by converting power supplied from an outside of the vehicle [see Figs. 4, 6] and configured to convert and provide the electrical energy stored in the battery to the second driving motor [see Figs. 4, 6], wherein the bidirectional power converter includes: a bidirectional power factor correction circuit [bidirectional three-phase converter includes switches S1-S6, Figs. 4, 6] connected to the second driving motor [rear wheel motor] a charging inlet configured 
Zhou does not explicitly disclose wherein the bidirectional power converter includes: a bidirectional power factor correction circuit selectively connected to the second driving motor or a charging inlet configured to supply external charging electric power, and a bidirectional DC-DC converter connected between the bidirectional power factor correction circuit and the battery, and wherein the bidirectional power factor correction circuit includes: a first input/output port selectively connected to the charging inlet or the second driving motor.
Katsumata teaches a motor drive of a vehicle [Fig. 7] which includes a bidirectional power factor correction circuit [10B] selectively connected to a driving motor [3] or a charging inlet [connection between switch 20b and grid 1] configured to supply external charging electric power [1], and a bidirectional DC-DC converter [11, 13] connected between the bidirectional power factor correction circuit [10b] and a battery [2], and wherein the bidirectional power factor correction circuit includes: a first input/output port selectively connected to the charging inlet or the driving motor [see Figs. 7, 8 and 10].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide selectively connected switches between input/output of bidirectional power factor correction circuit and driving 
Regarding claim 3, the combination including Katsumata further discloses a first switching element [20b] connected between the bidirectional power converter and (a) the charging inlet configured to supply external charging electric power, and a second switching element [20a] disposed between the bidirectional power converter and the second driving motor [see Figs. 7, 10].  
Regarding claim 4, the combination including Katsumata further discloses wherein when the external charging electric power is applied through the charging inlet or the electric power of the battery is output through the charging inlet, the first switching element is shorted and the second switching element is opened, and when the four wheel drive vehicle is being driven, the first switching element is opened and the second switching element is shorted [par 0089, 0091].  
Regarding claim 6, the combination including Katsumata further discloses wherein the bidirectional power factor correction circuit further includes: BRINKSa first input/output port selectively connected to the charging inlet or the second driving motor [see Figs. 7, 10]; a second input/output port connected to the bidirectional DC-DC converter [Figs. 7]; a boost inductor circuit including a plurality of boost inductors [22d, Fig. 10] connected respectively to terminals of the first input/output port; and a switching circuit including a plurality of switching elements connected to the boost inductor circuit [see Fig. 10].  
Regarding claim 7, the combination of Zhou and Katsumata further discloses wherein the first input/output port has three terminals and the plurality of boost inductors 
Regarding claim 8, the combination including Katsumata further discloses wherein when 3-phase AC currents having different phases are input respectively to the terminals of the first input port from the charging inlet and the battery is charged, the first boost inductor, the first switching element, and the second switching element are configured to form a first boost circuit, the second boost inductor, the third switching element, and the fourth switching element are configured to form a second boost circuit, and the third boost inductor, the fifth switching element, and the sixth switching element are configured to form a third boost circuit, such that AC electric power having different phases is output to the second input/output port with power factors improved [par 0043-0044; see Figs. 7, 10].  
Regarding claim 9, the combination including Zhou further discloses wherein when a driving current is provided to the second driving motor or the electric power of the battery is converted and then provided to the charging inlet, the switching circuit operates as an inverter [Zhou discloses charging mode from the external grid and V2G mode via bidirectional three phase converter; see Figs. 4-6, right column of page 3924 to page 3925]
Regarding claim 10, the combination including Katsumata further discloses wherein the bidirectional power factor correction circuit further includes an additional input/output port having a terminal connected to the first switching element and the second switching element, a terminal connected to the third switching element and the fourth switching element, and BRINKS  &LIONEAppin. No. 16/693,768Attorney Docket No. 15438-1100 a terminal connected to the fifth switching element and the sixth switching element, and the additional input/output port is connected to the second driving motor [see Fig. 10].  
Regarding claim 11, the combination including Katsumata further discloses a first switching element [20b] connected between the first input/output port and the charging inlet and a second switching element [20a] connected between the additional input/output port and the second driving motor [Figs. 7, 10].  
Regarding claim 12, the combination including Katsumata further discloses when the external charging electric power is applied through the charging inlet or the electric power of the battery is output through the charging inlet, a first switching element is shorted and a second switching element is opened, and when the four wheel drive vehicle is being driven, the first switching element is opened and the second switching element is shorted [par 0089, 0091].  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Katsumata applied to claim 1, in view of Kume et al. (US 2019/0359074).
Regarding claim 2, the combination of Zhou and Katsumata discloses all limitations of claim 1 above but does not disclose wherein the second driving motor has rated power smaller than rated power of the first driving motor.  
Kume teaches a power supply system of a vehicle [1 @ Fig. 1] which includes drive motor [FM] of front wheels [FW], and drive motor [RM] of rear wheels [RW]. The drive motors [FM] and [RM] mainly generate motive power for the vehicle V to travel. The power supply system [1] includes a high-voltage circuit [2] provided to the high-voltage battery [21], a low-voltage circuit [3] of lower voltage than the high-voltage battery [21], the drive motor [FM] which drives the front wheels [FW], and the drive 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to modify the teaching of Kume into that of the combination of Zhou and Katsumata in order to improve the operation in the vehicle by reducing the power to the motor and weight to the vehicle.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Katsumata applied to claim 1, and further in view of Hirota et al. (US 2018/0109193).
Regarding claim 13, the combination of Zhou and Katsumata discloses all limitations of claim 1 above, further Zhou discloses the bidirectional DC-DC converter  connected to the bidirectional power factor correction circuit [see Figs. 4, 6 of Zhou], but does not teach a transformer including first and second coils forming mutual inductance; a first switching circuit connected between the first input/output port and the first coil of the transformer; a second input/output port connected to the battery; and a second switching circuit connected between the second input/output port and the second coil of the transformer.
Hirota teaches a bidirectional DC-DC converter [6, 7, 8, Fig. 1] includes: a first input/output port [nodes coupled between two ends of capacitor C2 and switching circuit 60a] connected to the bidirectional power factor correction circuit [5, Fig. 1]; a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to modify the teaching of Hirota into the system of the combination of Zhou and Katsumata in order to provide more conversion efficiency and safety in vehicle.
Regarding claim 14, the combination including Hirota further discloses wherein when the battery is charged, the first switching circuit converts a DC voltage that is applied to the first input/output port into an AC voltage and then applies the AC voltage to the first coil of the transformer, and the second switching circuit converts an AC voltage induced to the second coil of the transformer into a DC voltage and then applies the DC voltage to the second input/output port [see Figs. 5-6, par 0061, 0071-0075].
Regarding claim 15, the combination including Hirota further discloses when a driving current is provided to the second driving motor or the electric power of the battery is converted and then provided to the charging inlet, the second switching circuit converts a DC voltage of the battery that is applied to the second input/output port into an AC voltage and then applies the AC voltage to the second coil of the transformer, and the first switching circuit converts an AC voltage induced to the first coil of the . 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Katsumata as applied to claim 1, and further in view of Suzuki et al. (US 2017/0288593).
Regarding claim 17, the combination of Zhou and Katsumata discloses all limitations of claim 1 above and further Zhou discloses the bidirectional DC-DC converter includes: a first input/output port connected to the bidirectional power factor correction circuit [see Figs. 4, 6] but does not discloses wherein the bidirectional DC-DC converter includes: a second input/output port connected to the battery; a first switching element having a first end connected to a first terminal of the first input/output port; an inductor having two ends respectively connected to a second end of the first switching element and a first terminal of the second input/output port; and a second switching element having: a first end connected to a connection node of the first switching element and the inductor, and a second end commonly connected to a second terminal of the first input/output port and a second terminal of the second input/output port.
Suzuki teaches a vehicle [1, Fig. 1] which includes a bidirectional converter [30] coupled to bidirectional inverter [40], the bidirectional converter [30 coupled to a battery [10]; a first switching element [Q1] coupled to terminal 41 of the bidirectional inverter [40]; an inductor [L1] coupled between the first switching element and a second switching element [Q2], and a second end commonly [Line NL] connected to a second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Suzuki into the system of the combination of Zhou and Katsumata in order to provide input/output power with desired voltage.
Regarding claim 18, the combination including Suzuki further discloses when the battery is charged, duty of the first switching element [Q1] is controlled, such that a voltage of the first input/output port is decreased and a charging voltage that can charge the battery is output to the second input/output port [see Figs. 1-2, par 0052-0056, 0065].
Regarding claim 19, the combination including Suzuki further discloses wherein when a driving current is provided to the second driving motor or the electric power of the battery is converted and then provided to the charging inlet, duty of the second switching element is controlled, such that a voltage of the first input/output port is increased and output to the first input/output port, or the first switching element is shorted and the second switching element is opened [see Fig. 2], such that the voltage of the battery is applied to the first input/output port [see Figs. 1, 2, par 0046-0050].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Allowable Subject Matter









Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the bidirectional DC-DC converter further includes a first switching element and a second switching element that electrically open or short both ends of each of the first and second coils in the transformer, wherein when the battery is charged, the first switching element and the second switching element are opened, and when a driving current is provided to the second driving motor or the electric power of the battery is converted and then provided to the charging inlet, the first switching element and the second switching element are shorted”.
Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TOAN T VU/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836